UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, STATE OF
CONNECTICUT, STATE OF MARYLAND, and
STATE OF NEW JERSEY,

                                Plaintiffs,

                 v.
                                                          18 Civ. 6427 (JPO)
STEVEN T. MNUCHIN, in his official capacity as
Secretary of the United States Department of
Treasury; the UNITED STATES DEPARTMENT OF
TREASURY; CHARLES P. RETTIG, in his official
capacity as Commissioner of the United States
Internal Revenue Service; the UNITED STATES
INTERNAL REVENUE SERVICE; and the UNITED
STATES OF AMERICA,

                              Defendants.


                             NOTICE OF MOTION TO DISMISS

       PLEASE TAKE NOTICE that upon the accompanying memorandum of law, defendants

Steven T. Mnuchin, in his official capacity as the Secretary of the Treasury; the United States

Department of the Treasury; Charles P. Rettig, 1 in his official capacity as Commissioner of

Internal Revenue; the Internal Revenue Service; and the United States of America, by their

attorney, Geoffrey S. Berman, United States Attorney for the Southern District of New York, shall

move this Court for an order dismissing the Complaint pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6).




       1
          Pursuant to Federal Rule of Civil Procedure 25(d), Charles P. Rettig, the Commissioner
of Internal Revenue, is automatically substituted as a defendant for David J. Kautter, the former
Acting Commissioner of Internal Revenue.
Dated:      New York, New York
            November 2, 2018

                                   Respectfully submitted,

 RICHARD E. ZUCKERMAN                            GEOFFREY S. BERMAN
 Principal Deputy Assistant Attorney General     United States Attorney for the
 U.S. Department of Justice, Tax Division        Southern District of New York

 By:     s/Edward J. Murphy                      By:     s/Jean-David Barnea
       EDWARD J. MURPHY                                JEAN-DAVID BARNEA
       JORDAN A. KONIG                                 REBECCA S. TINIO
       Trial Attorneys                                 Assistant United States Attorneys
       P.O. Box 55, Ben Franklin Station               86 Chambers Street, Third Floor
       Washington, D.C. 20044                          New York, New York 10007
       Tel.: (202) 307-6064/305-7917                   Tel.: (212) 637-2679/2774
       Fax: (202) 514-5238                             Fax: (212) 637-2686
       Email: Edward.J.Murphy@usdoj.gov                Email: Jean-David.Barnea@usdoj.gov
              Jordan.A.Konig@usdoj.gov                        Rebecca.Tinio@usdoj.gov
